 



 Exhibit 10.5

 

RESTRICTED STOCK AWARD AGREEMENT

 

INSPIREMD, INC.

AMENDED AND RESTATED 2011 UMBRELLA OPTION PLAN – U.S. APPENDIX

 

1. Grant of Award. Pursuant to the 2011 U.S. Equity Incentive Plan (the “U.S.
Appendix”), a sub-plan to the InspireMD, Inc. Amended and Restated 2011 UMBRELLA
Option Plan (the “Umbrella Plan”) (collectively, the Umbrella Plan and the U.S.
Appendix being referred to herein as, the “Plan”) for employees, consultants,
outside directors, and other service providers of InspireMD, Inc., a Delaware
corporation (the “Company”) and its subsidiaries and affiliates (collectively,
the “Group”),

 

                  Alan W. Milinazzo              

(the “Grantee”)

 

has been granted an award of Restricted Stock in accordance with Article VI of
the U.S. Appendix. The number of Shares awarded under this Restricted Stock
Award Agreement (this “Agreement”) is Four Hundred Thousand (400,000) shares
(the “Awarded Shares”). The “Date of Grant” of this award is January 3, 2013.

 

2. Subject to Plan. This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement. The capitalized terms used
herein that are defined in the Plan shall have the same meanings assigned to
them in the Plan. This Agreement is subject to any rules promulgated pursuant to
the Plan by the Board or the Administrator and communicated to the Grantee in
writing.

 

3.                  Vesting.

 

a. Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Shares shall vest
as follows:

 

i. Over a three (3) year vesting period commencing on the Date of Grant,
one-thirty-sixth (1/36) of the total Awarded Shares (rounded down for fractional
shares) shall vest and on the third (3rd) day of each month during the vesting
period, provided that the Grantee has continuously provided services to the
Company or the Group as an employee, consultant, or outside director through the
applicable monthly vesting date.

 

ii. Upon (A) the Grantee’s death, or (B) the Termination Date (as defined below)
if the Grantee’s termination of employment or service is due to (1) his
Disability (as defined below), (2) a termination by the Company without Cause
(as defined below), or (3) a termination by the Grantee for Good Reason (as
defined below), fifty percent (50%) of the total Awarded Shares not previously
vested shall thereupon immediately become fully vested.

 

iii. Notwithstanding the foregoing, in the event that a Change in Control (as
defined below) occurs and during the Change in Control Period (as defined below)
(A) the Grantee terminates his employment or service for Good Reason, or (B) the
Company terminates the Grantee’s employment or service without Cause, then upon
the Termination Date, one hundred percent (100%) of the total Awarded Shares not
previously vested shall thereupon immediately become fully vested.

 



 

 

 

b. For purposes of this Agreement, the following terms shall have the meanings
set forth below:

 

i. “Cause” shall have the meaning set forth in the Employment Agreement, by and
between the Company and the Grantee, entered into and effective as of January 3,
2013 (the “Employment Agreement”).

 

ii. “Change in Control” shall have the meaning set forth in the Employment
Agreement.

 

iii. “Change in Control Period” shall have the meaning set forth in the
Employment Agreement.



iv. “Disability” shall have the meaning set forth in the Employment Agreement.

 

v. “Good Reason” shall have the meaning set forth in the Employment Agreement.

 

4. Forfeiture of Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 shall be forfeited on the date of the Grantee’s
termination of employment or service with the Company and the Group (the
“Termination Date”). Upon forfeiture, all of the Grantee’s rights with respect
to the forfeited Awarded Shares shall cease and terminate, without any further
obligations on the part of the Company or the Group.

 

5. Restrictions on Awarded Shares. Subject to the provisions of the Plan and the
terms of this Agreement, from the Date of Grant until the date the Awarded
Shares are vested in accordance with Section 3 and are no longer subject to
forfeiture in accordance with Section 4 (the “Restriction Period”), the Grantee
shall not be permitted to sell, transfer, pledge, hypothecate, margin, assign or
otherwise encumber any of the Awarded Shares. Except for these limitations, the
Administrator may in its sole discretion, remove any or all of the restrictions
on such Awarded Shares whenever it may determine that, by reason of changes in
applicable laws or changes in circumstances after the date of this Agreement,
such action is appropriate.

 

6. Legend. The following legend shall be placed on all certificates issued
representing Awarded Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:



“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain InspireMD, Inc. Amended and
Restated 2011 UMBRELLA Option Plan (the “Umbrella Plan”) and the 2011 U.S.
Equity Incentive Plan, a sub-plan to the Umbrella Plan (the “U.S. Appendix,”
collectively, the Umbrella Plan and the U.S. Appendix, the “Plan”), a copy of
which is on file at the principal office of the Company in Tel Aviv, Israel and
that certain Restricted Stock Award Agreement dated as of January 3, 2013, by
and between the Company and Alan W. Milinazzo. No transfer or pledge of the
shares evidenced hereby may be made except in accordance with and subject to the
provisions of said Plan and award agreement. By acceptance of this certificate,
any holder, transferee, or pledgee hereof agrees to be bound by all of the
provisions of said Plan and award agreement.”

 



-2-

 

 

The following legend shall be inserted on a certificate evidencing Awarded
Shares issued under the Plan if the Awarded Shares were not issued in a
transaction registered under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold, or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

All Awarded Shares owned by the Grantee shall be subject to the terms of this
Agreement and shall be represented by a certificate or certificates bearing the
foregoing legend.

 

7. Delivery of Certificates. Certificates for Awarded Shares free of restriction
under this Agreement shall be delivered to the Grantee promptly after, and only
after, the Restriction Period has expired without forfeiture pursuant to
Section 4. In connection with the issuance of a certificate for Restricted
Stock, the Grantee shall endorse such certificate in blank or execute a stock
power in a form satisfactory to the Company in blank and deliver such
certificate and executed stock power to the Company.

 

8. Rights of a Stockholder. Except as provided in Section 4 and Section 5 above,
the Grantee shall have, with respect to his Awarded Shares, all of the rights of
a stockholder of the Company, including the right to vote the shares, and the
right to receive any dividends thereon. Any stock dividends paid with respect to
Awarded Shares shall at all times be treated as Awarded Shares and shall be
subject to all restrictions placed on Awarded Shares; any such stock dividends
paid with respect to Awarded Shares shall vest as the Awarded Shares become
vested.

 

9. Voting. The Grantee, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 9 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 



-3-

 

 

10. Adjustment to Number of Awarded Shares. The number of Awarded Shares shall
be subject to adjustment in accordance with Section 9 of the Umbrella Plan and
Articles VII and VIII of the U.S. Appendix.

 

11. Specific Performance. The parties acknowledge that remedies at law will be
inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

12. Grantee’s Representations. Notwithstanding any of the provisions hereof, the
Grantee hereby agrees that he will not acquire any Awarded Shares, and that the
Company will not be obligated to issue any Awarded Shares to the Grantee
hereunder, if the issuance of such shares shall constitute a violation by the
Grantee or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Company
shall be final, binding, and conclusive. The rights and obligations of the
Company and the rights and obligations of the Grantee are subject to all
applicable laws, rules, and regulations.

 

13. Grantee’s Acknowledgments. The Grantee acknowledges that a copy of the Plan
has been made available for his review by the Company, and represents that he is
familiar with the terms and provisions thereof, and hereby accepts this award
subject to all the terms and provisions thereof. The Grantee hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Administrator or the Board, as appropriate, upon any questions arising under the
Plan or this Agreement.

 

14. Investment Representations. Notwithstanding anything herein to the contrary,
the Grantee hereby represents and warrants to the Company, that:

 

a. The Awarded Shares are being acquired for investment purposes only for the
Grantee’s own account and not with a view to or in connection with any
distribution, re-offer, resale, or other disposition not in compliance with the
Securities Act of 1933 (the “Securities Act”) and applicable state securities
laws;

 

b. The Grantee, alone or together with the Grantee’s representatives, possesses
such expertise, knowledge, and sophistication in financial and business matters
generally, and in the type of transactions in which the Company proposes to
engage in particular, that the Grantee is capable of evaluating the merits and
economic risks of acquiring the Awarded Shares and holding such Awarded Shares;

 

c. The Grantee has had access to all of the information with respect to the
Awarded Shares that the Grantee deems necessary to make a complete evaluation
thereof, and has had the opportunity to question the Company concerning the
Awarded Shares;

 

d. The decision of the Grantee to acquire the Awarded Shares for investment has
been based solely upon the evaluation made by the Grantee;

 

e. The Grantee understands that the Awarded Shares constitute “restricted
securities” under the Securities Act and have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Grantee’s
investment intent as expressed herein. The Grantee further understands that the
Awarded Shares must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available;

 



-4-

 

 

f. Except as set forth in Section 26 below, the Grantee acknowledges and
understands that the Company is under no obligation to register the Awarded
Shares and that the certificates evidencing such Awarded Shares will be
imprinted with a legend which prohibits the transfer of such Awarded Shares
unless they are registered or such registration is not required in the opinion
of counsel satisfactory to the Company and any other legend required under
applicable state securities laws; and

 

g. The Grantee is an “accredited investor,” as such term is defined in Section
501 of Regulation D promulgated under the Securities Act.

 

15. Law Governing. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware (excluding any conflict of
laws rule or principle of Delaware law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).

 

16. No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Grantee the right to continue in the employ or to
provide services to the Company or the Group, whether as an employee or as a
consultant or as an outside director, or interfere with or restrict in any way
the right of the Company or the Group to discharge the Grantee at any time.

 

17. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

 

18. Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that are set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Grantee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

 

19. Entire Agreement. This Agreement together with the Plan and the Employment
Agreement supersede any and all other prior understandings and agreements,
either oral or in writing, between the parties with respect to the subject
matter hereof and constitute the sole and only agreements between the parties
with respect to the said subject matter. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, orally or otherwise, have
been made by any party or by anyone acting on behalf of any party, which are not
embodied in this Agreement or the Plan and that any agreement, statement or
promise that is not contained in this Agreement or the Plan shall not be valid
or binding or of any force or effect.

 

20. Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person shall be permitted to
acquire any Awarded Shares without first executing and delivering an agreement
in the form satisfactory to the Company making such person or entity subject to
the restrictions on transfer contained herein.

 



-5-

 

 

21. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan to the extent permitted by the Plan.

 

22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23. Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

 

24. Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Grantee, as the case may be, at the addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:

 

a. Notice to the Company shall be addressed and delivered as follows:

 

InspireMD, Inc.

4 Menorat Hamaor St.

Tel Aviv, Israel 67448

Attn: Craig Shore

Facsimile: 972-3-691-7692

 

b. Notice to the Grantee shall be addressed and delivered as set forth on the
signature page.

 

25. Tax Requirements. The Grantee is hereby advised to consult immediately with
his own tax advisor regarding the tax consequences of this Agreement, the method
and timing for filing an election to include this Agreement in income
under Section 83(b) of the Code, and the tax consequences of such election. By
execution of this Agreement, the Grantee agrees that if the Grantee makes such
an election, the Grantee shall provide the Company with written notice of such
election in accordance with the regulations promulgated under Section 83(b) of
the Code. The Company or, if applicable, any subsidiary (for purposes of this
Section 25, the term “Company” shall be deemed to include any applicable
subsidiary), shall have the right to deduct from all amounts paid in cash or
other form in connection with the Plan, any Federal, state, local, or other
taxes required by law to be withheld in connection with this award. The amount
of any tax withholding due with respect to the vesting of the Awarded Shares may
be made by the Participant to the Company by (i) the delivery of cash to the
Company in an amount that equals or exceeds (to avoid the issuance of fractional
shares under (iii) below) the required tax withholding obligations of the
Company; (ii) the actual delivery by the Grantee to the Company of Shares, which
Shares so delivered have an aggregate fair market value that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) the actual delivery by the Grantee of a number of
Awarded Shares vesting, which Awarded Shares so delivered have an aggregate fair
market value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The Company may, with
the consent of the Participant, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Grantee. In all events, all
taxes due with respect to the vesting of the Awarded Shares shall be required to
be paid by the Participant prior to the removal of any legend from any
certificate representing Awarded Shares.

 



-6-

 

 

26. Registration Covenant. The Company agrees to use its best efforts to
register the resale of the Awarded Shares under the Securities Act on the
earlier of (i) 12 months following the Date of Grant or (ii) 30 days following
the listing of the Company’s shares of common stock, $0.0001 par value per
share, on a national securities exchange. Such registration will be maintained
for as long as the Grantee remains employed with the Company.

 

 

* * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 



-7-

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.

  



  COMPANY:       InspireMD, Inc.                     By: /s/ Craig Shore   Name:
Craig Shore   Title: Chief Financial Officer               GRANTEE:            
  /s/ Alan W. Milinazzo   Signature  

 

  Name: Alan W. Milinazzo   Address:        

  



-8-

 



 